DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 June 2022 has been entered.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph Su on 26 July 2022.

The application has been amended as follows: 

Amended Claim 1 now reads:

1.  A display device comprising: 
a light emitting module comprising: 
an optical sensor; 
a substrate comprising a first area, wherein the first area is adjacent to the optical sensor; and 
a plurality of light emitting diodes adjacent to the optical sensor and disposed in the first area, wherein the plurality of light emitting diodes emit red light, green light and blue light, and the plurality of light emitting diodes dynamically convert brightness of the red light, the green light and the blue light; and 
a display panel disposed on the light emitting module, and comprising: 
an optical sensing area located corresponding to the optical sensor; and 
a display area surrounding the optical sensing area, and the first area is disposed corresponding to the display area, 
wherein the plurality of light emitting diodes further comprise: 
a plurality of first light emitting diodes which emit the red light; 
a plurality of second light emitting diodes which emit the green light; and 
a plurality of third light emitting diodes which emit the blue light, 
wherein a frame time of the first area is divided evenly into four equal parts, and the four equal parts corresponding to a first frame time, a second frame time which directly continues after the first frame time, a third frame time which directly continues after the second frame time, and a fourth frame time which directly continues after the third frame time respectively,
wherein when the optical sensor is performing [[the]] a sensing function, the first light emitting diodes, the second light emitting diodes and the third light emitting diodes in the first area are turned off in the first frame time, the second frame time, and the third frame time, and the first light emitting diodes, the second light emitting diodes and the third light emitting diodes in the first area are turned on in the fourth frame time [[, and]] such that the optical sensing area of the display panel presents a white image, and  
wherein when the optical sensor is not performing the sensing function, one of the first light emitting diodes, the second light emitting diodes and the third light emitting diodes in the first area are sequentially turned on while the other two are turned off in the first frame time, the second frame time and the third frame time to display an image, and the first light emitting diodes, the second light emitting diodes and the third light emitting diodes in the first area are turned off in the fourth frame time.

Amended Claim 3 now reads:

3.  The display device according to claim 1, wherein the substrate further comprises a second area and a third area, wherein the first area is adjacent to the third area, the second area is adjacent to the first area, and the first area is located between the third area and the second area,
wherein the plurality of light emitting diodes are further disposed in the second area, and the display area is disposed corresponding to the first area and the second area.

Claim 6 is now CANCELLED.

Amended Claim 7 now reads:

7.  The display device according to claim 3, wherein in [[a]] the frame time, one of the first light emitting diodes, the second light emitting diodes and the third light emitting diodes in the second area are sequentially turned on while the other two are turned off.

Claim 9 is now CANCELLED.

Amended Claim 10 now reads:

10.  The display device according to claim 1 [[9]], wherein when the optical sensor is not performing the sensing function, the optical sensing area of the display panel presents a first image, the display area of the display panel presents a second image, and the first image and the second image present a continuous image.

Amended Claim 18 now reads:

18.  A driving method of a display device, comprising:
providing the display device which comprises:
an optical sensor;
a plurality of light emitting diodes adjacent to the optical sensor and which comprise a plurality of first light emitting diodes, a plurality of second light emitting diodes and a plurality of third light emitting diodes, wherein the first light emitting diodes, the second light emitting diodes and the third light emitting diodes respectively emit light of different colors; and
a display panel disposed on the plurality of light emitting diodes; and
an optical sensing area corresponding to the optical sensor and a display area surrounding the optical sensing area, wherein the plurality of light emitting diodes are located in the display area;
generating a frame time, wherein [[when the display device is in a display state,]] the frame time is divided evenly into four equal parts, and the four equal parts corresponding to a first frame time, a second frame time which directly continues after the first frame time, a third frame time which directly continues after the second frame time, and a fourth frame time which directly continues after the third frame time respectively,
wherein when the optical sensor is not performing a sensing function, one of the first light emitting diodes, the second light emitting diodes and the third light emitting diodes are sequentially turned on while the other two are turned off in the first frame time, the second frame time and the third frame time to display an image, and the first light emitting diodes, the second light emitting diodes and the third light emitting diodes are turned off in the fourth frame time,
wherein when the optical sensor is performing the sensing function, [[turning off]] the first light emitting diodes, the second light emitting diodes and the third light emitting diodes are turned off in the first frame time, the second frame time and the third frame, and [[turning on]] the first light emitting diodes, the second light emitting diodes and the third light emitting diodes are turned on in the fourth frame time to present a white image.

Amended Claim 20 now reads:

20.  The driving method of the display device according to claim 18, further comprising:
providing a first image in [[an]] the optical sensing area, the optical sensing area being located in the display panel; and
providing a second image in [[a]] the display area, the display area being disposed adjacent to the optical sensing area,
wherein the first image and the second image present a continuous image.


Allowable Subject Matter

Claims 1, 3-5, 7-8, 10, 14-18, and 20-22 (now renumbered Claims 1-15) are allowed.

The following is an examiner’s statement of reasons for allowance:  none of the references relied upon by the examiner, considered alone or in reasonable combination, teach of fairly suggest the combination of features recited in independent Claims 1 and 18 (now renumbered independent Claims 1 and 13).  In particular, none of the references relied upon by the examiner teach or fairly suggest a display device and/or a driving method of a display device comprising “a light emitting module comprising:  an optical sensor; a substrate comprising a first area, wherein the first area is adjacent to the optical sensor; and a plurality of light emitting diodes adjacent to the optical sensor… wherein the plurality of light emitting diodes emit red light, green light and blue light… and a display panel… comprising:  an optical sensing area located corresponding to the optical sensor; and a display area surrounding the optical sensing area, and the first area is disposed corresponding to the display area… wherein a frame time… is divided evenly into four equal parts, and the four equal parts corresponding to a first frame time, a second frame time which directly continues after the first frame time, a third frame time which directly continues after the second frame time, and a fourth frame time which directly continues after the third frame time respectively, wherein when the optical sensor is performing a sensing function, the first light emitting diodes, the second light emitting diodes and the third light emitting diodes in the first area are turned off in the first frame time, the second frame time, and the third frame time, and the first light emitting diodes, the second light emitting diodes and the third light emitting diodes in the first area are turned on in the fourth frame time such that the optical sensing area of the display panel presents a white image, and wherein when the optical sensor is not performing the sensing function, one of the first light emitting diodes, the second light emitting diodes and the third light emitting diodes in the first area are sequentially turned on while the other two are turned off in the first frame time, the second frame time and the third frame time to display an image, and the first light emitting diodes, the second light emitting diodes and the third light emitting diodes in the first area are turned off in the fourth frame time.”
The claimed invention is best characterized by Figure 3 and Figures 4A and 4B and Paragraph [0032] of the originally filed disclosure.
As pertaining to the most relevant prior art relied upon by the examiner, Mei et al. (US 2021 / 0072599) discloses (see Fig. 12, Fig. 13, and Fig. 14) a display device (10) comprising:  a light emitting module (20, 22) comprising:  an optical sensor (30, 223); a substrate (90) comprising a first area (see the innermost area of (90)), wherein the first area (see the innermost area of (90)) is adjacent to the optical sensor (30, 223); and a plurality of light emitting diodes (42) adjacent to the optical sensor (30, 223) and a display panel (10, 12) comprising:  an optical sensing area (see (223)) located corresponding to the optical sensor (30, 223); and a display area (see (12)) surrounding the optical sensing area (see (223)), and the first area (see the innermost area of (90)) is disposed corresponding to the display area (see (12); and again, see Page 8, Para. [0149]-[0156], [0158]-[0159], [0161]-[0162]; and Page 9, Para. [0183]-[0184]).
While Mei et al. discloses a display device implementing an optical sensing area and a display area surrounding the optical sensing area in order to provide alternating sensing functionality and display functionality with regard to the optical sensing area and the display area surrounding the optical sensing area, Mei et al. does not explicitly disclose the claimed “plurality of light emitting diodes” that “emit red light, green light and blue light… wherein a frame time… is divided evenly into four equal parts, and the four equal parts corresponding to a first frame time, a second frame time which directly continues after the first frame time, a third frame time which directly continues after the second frame time, and a fourth frame time which directly continues after the third frame time respectively, wherein when the optical sensor is performing a sensing function, the first light emitting diodes, the second light emitting diodes and the third light emitting diodes in the first area are turned off in the first frame time, the second frame time, and the third frame time, and the first light emitting diodes, the second light emitting diodes and the third light emitting diodes in the first area are turned on in the fourth frame time such that the optical sensing area of the display panel presents a white image, and wherein when the optical sensor is not performing the sensing function, one of the first light emitting diodes, the second light emitting diodes and the third light emitting diodes in the first area are sequentially turned on while the other two are turned off in the first frame time, the second frame time and the third frame time to display an image, and the first light emitting diodes, the second light emitting diodes and the third light emitting diodes in the first area are turned off in the fourth frame time.”
Miyairi et al. (US 2012 / 0162283) discloses (see Fig. 5) a display device (see (10)) comprising a light emitting module (see (40)) that includes a plurality of light emitting diodes (40) wherein the plurality of light emitting diodes emit red light (R), green light (G) and blue light (B) by means of a field-sequential driving method (see Page 7, Para. [0081]).  That is, Miyairi et al. discloses (see Fig. 10) that a frame time (i.e., a display frame time) of a display area is divided evenly into four equal parts (i.e., three equal display parts followed by an equal black insertion part), with the four equal parts corresponding to a first frame time (see (R)), a second frame time (see (G)) which directly continues after the first frame time (R), a third frame time (see (B)) which directly continues after the second frame time (G), and a fourth frame time (i.e., a black insertion time) which directly continues after the third frame time (B) respectively (see Page 7 through Page 8, Para. [0083]-[0084] and Page 10, Para. [0105]).
However, while Miyairi et al. suggests a field-sequential display driving method including black insertion in order to display an image, Miyairi et al. does not contemplate a structure including the claimed “optical sensor.”  In this regard, Miyairi et al. likewise does not suggest a “first area is adjacent to the optical sensor; and a plurality of light emitting diodes adjacent to the optical sensor… wherein the plurality of light emitting diodes emit red light, green light and blue light… and… wherein a frame time… is divided evenly into four equal parts, and the four equal parts corresponding to a first frame time, a second frame time which directly continues after the first frame time, a third frame time which directly continues after the second frame time, and a fourth frame time which directly continues after the third frame time respectively, wherein when the optical sensor is performing a sensing function, the first light emitting diodes, the second light emitting diodes and the third light emitting diodes in the first area are turned off in the first frame time, the second frame time, and the third frame time, and the first light emitting diodes, the second light emitting diodes and the third light emitting diodes in the first area are turned on in the fourth frame time such that the optical sensing area of the display panel presents a white image….”
Dai et al. (US 2021 / 0043130) discloses (see Fig. 1 and Fig. 4) a display device (14) in which an optical sensor (36) is integrated among light emitting diode display components (22; see Page 2, Para. [0018] and [0020]) in order to sense ambient lighting features over a sequence of frames which include black frames (D) in which red, green, and blue light emitting diodes are off and white frames (W) in which red, green, and blue light emitting diodes are on (see Page 5 through Page 6, Para. [0045]-[0046] and [0049]).  In this regard, Dai et al. discloses (see Fig. 3 and Fig. 4) a frame time for a display area that is divided evenly into equal parts (see (D) and (W)) and the equal parts correspond to a first frame time (D) and a second frame time (W) which directly continues after the first frame time (D), such that when the optical sensor (36) is performing the sensing function, the first light emitting diodes (R), the second light emitting diodes (G) and the third light emitting diodes (B) in the display area are turned off in the first frame time (D) and the first light emitting diodes (R), the second light emitting diodes (G) and the third light emitting diodes (B) in the display area are turned on in the second frame time (W; see Page 6, Para. [0049]).
However, Dai et al. does not suggest a structure including the claimed “optical sensor” and the claimed “first area” that “is adjacent to the optical sensor” wherein “a frame time… is divided evenly into four equal parts, and the four equal parts corresponding to a first frame time, a second frame time which directly continues after the first frame time, a third frame time which directly continues after the second frame time, and a fourth frame time which directly continues after the third frame time respectively, wherein when the optical sensor is performing a sensing function, the first light emitting diodes, the second light emitting diodes and the third light emitting diodes in the first area are turned off in the first frame time, the second frame time, and the third frame time, and the first light emitting diodes, the second light emitting diodes and the third light emitting diodes in the first area are turned on in the fourth frame time such that the optical sensing area of the display panel presents a white image, and wherein when the optical sensor is not performing the sensing function, one of the first light emitting diodes, the second light emitting diodes and the third light emitting diodes in the first area are sequentially turned on while the other two are turned off in the first frame time, the second frame time and the third frame time to display an image, and the first light emitting diodes, the second light emitting diodes and the third light emitting diodes in the first area are turned off in the fourth frame time.”
In fact, none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest the combination of features recited in independent Claims 1 and 18 (now renumbered independent Claims 1 and 13).  This combination of features appears to be suggested solely by the applicant’s disclosure.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136. The examiner can normally be reached Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622